IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


In the Matter of:                   )
                                    )
Dissolution of ARCTIC EASE, LLC, a )
Delaware limited liability company, ) C.A. No. 8932-VCMR
and SUMMETRIA, LLC, a Delaware )
limited liability company.          )




                        MEMORANDUM OPINION


                     Date Submitted: September 30, 2016
                      Date Decided: December 9, 2016


Ryan M. Ernst and Daniel P. Murray, O’KELLY ERNST & BIELLI, LLC,
Wilmington, Delaware; Attorneys for Third-Party Plaintiffs Carol Forden, Forden
Holdings, Inc., WCFOTM, Inc., BC Parent, LLC, and Arctic Advisors, LLC.


Marc S. Casarino and Agatha C. Mingos, WHITE AND WILLIAMS LLP,
Wilmington, Delaware; Attorneys for Third-Party Plaintiffs Bruce Heck, Eileen
Nigro, Eileen Slawek, and Joseph Slawek.


Michael F. Bonkowski, COLE SCHOTZ P.C., Wilmington, Delaware; Attorney for
Third-Party Defendants William Cohen, Costar Partners, LLC, Gawi, LLC, and
Mitchel Weinberger.




MONTGOMERY-REEVES, Vice Chancellor.
      In this dissolution action, certain limited liability company members have

filed third-party complaints against another limited liability company member and

some of its owners and affiliates alleging breach of fiduciary duty,

misrepresentation, fraud, and related claims. The third-party defendants have moved

to dismiss for lack of personal jurisdiction and for failure to state a claim upon which

relief can be granted. In this memorandum opinion, I hold that this Court lacks

personal jurisdiction over the third-party defendants and grant their motions to

dismiss.

I.    FACTUAL BACKGROUND

      The facts of this case derive from the third-party complaints, the documents

they incorporate by reference, and additional evidence submitted by both parties.1

      Summetria, LLC, a Delaware limited liability company, (“Summetria”) was

organized on May 5, 2008. Summetria owns 100 percent of Arctic Ease, LLC, a

Delaware limited liability company, (“Arctic Ease”), which is in the business of

developing and marketing reusable cryotheraphy wraps. Forden Holdings, Inc.,

WCFOTM, Inc, BC Parent, LLC, and Arctic Advisors, LLC (collectively, the


1
      On a motion to dismiss, “the [c]omplaint’s allegations are assumed to be true, and
      the plaintiff receives the benefit of all reasonable inferences.” Virtus Capital L.P.
      v. Eastman Chem. Co., 2015 WL 580553, at *1 (Del. Ch. Feb. 11, 2015). To
      evaluate whether the Court can exercise personal jurisdiction over the defendants,
      “the court may go beyond the pleadings and look to affidavits and other discovery
      of record.” Id. (quoting Chandler v. Ciccoricco, 2003 WL 21040185, at *8 (Del.
      Ch. May 5, 2003)).


                                            1
“Forden Entities”) together own 60 percent of the equity of Summetria. Bruce Heck,

Eileen Nigro, Eileen Slawek, and Joseph Slawek (collectively, the “Heck Parties”)

together own 20 percent of Summetria’s equity. Costar Partners, LLC, a New Jersey

limited liability company, (“Costar”) owns the remaining 20 percent of Summetria’s

equity. William Cohen and Mitchel Weinberger are the members of Costar. Under

the Amended and Restated Limited Liability Company Operating Agreement of

Summetria, LLC, (the “Summetria LLC Agreement”) Carol Forden is listed as the

Managing Member of Summetria.2

        In mid-2012, Arctic Ease and Summetria were in need of additional capital,

and on June 18, 2012, Cohen provided a $1 million loan to Summetria (the “Cohen

Note”). The Arctic Ease business continued to flounder, however, and Cohen

extended the term of the loan on November 20, 2012. On March 25, 2013, Cohen

agreed to a further extension and to provide an additional $250,000 of principal to

Summetria. In early 2013, Arctic Ease remained in need of capital, and Cohen

allegedly negotiated bridge financing for the business through CSG Re Partners,

LLC, an investment-banking firm that Cohen previously had used for personal

business (“CSG”). Arctic Ease retained CSG for its own account on February 19,

2013.



2
        Summetria LLC Agreement ¶¶ 8.1, 8.6(a).


                                          2
      Throughout this time, Cohen was a member of the board of directors of

Summetria3 and allegedly participated in the business of Arctic Ease by leveraging

his contacts with distributers and investment bankers for Arctic Ease. For example,

Cohen facilitated negotiations of a reseller and distribution contract for Arctic Ease

wraps in South and Central America. He also attended meetings with medical

equipment distributers and marketed Arctic Ease wraps to healthcare professionals.

The Heck Parties allege that Cohen served an investor relations role and provided

them with information about the current state of the business. In early 2013, Cohen

also requested that Weinberger and a CSG employee be added to the Summetria

board of directors.    The record contains no evidence or allegation that those

individuals were added to the board.

      On April 29, 2013, Cohen told Forden4 that CSG would require Cohen to

guarantee any bridge financing that it could arrange, which presumably was not an

acceptable term to Cohen. Forden, however, never saw a term sheet for the

financing. On or about May 5, 2013, Cohen told Forden that he would not agree to

the bridge financing because its terms would conflict with his position as the sole

Class A member of Summetria.



3
      As discussed below, the Summetria board of directors was an advisory board.
4
      References to “Forden” in this opinion refer to Carol Forden not any of the entities
      with which she is affiliated.


                                           3
      On May 8, 2013, Cohen resigned from the Summetria board of directors, and

on June 20, 2013, he notified Summetria of its default on the Cohen Note. In or

around July 2013, Summetria and Arctic Ease defaulted on loans they owed to

Univest Bank (“Univest”) and LSQ Funding Group L.C. (“LSQ”) that were secured

by all of the assets of Arctic Ease and all of the assets of Summetria except its interest

in Arctic Ease. AE2, Inc. (“AE2”) acquired Univest and LSQ’s rights under their

credit and security agreements with Arctic Ease, and AE2 then foreclosed on

Summetria and Arctic Ease’s assets and sold them at a foreclosure sale on July 29,

2013. Cohen caused Gawi, LLC, a New Jersey limited liability company that Cohen

controls, (“Gawi,” collectively with Cohen, Weinberger, and Costar, the “Cohen

Parties”) to purchase the Summetria and Arctic Ease assets at the foreclosure sale,

which the third-party plaintiffs allege was Cohen’s plan all along.

II.   THIS LITIGATION

      On September 20, 2013, the Forden Entities filed a petition in this Court

seeking dissolution of Arctic Ease and Summetria. Thereafter, Forden, the Forden

Entities, and the Heck Parties asserted third-party claims against the Cohen Parties

for breach of fiduciary duty, fraud, misrepresentation, and other related claims

arising out of these facts.5 The Cohen Parties move to dismiss the third-party


5
      Cohen sued Forden in the Superior Court of New Jersey, Chancery Division for
      breach of a promissory note and fraud arising out of the facts of this dispute. Forden
      filed a counterclaim against Cohen and parties related to Cohen for essentially the

                                            4
complaints under Rule 12(b)(2) for lack of personal jurisdiction and under Rule

12(b)(6) for failure to state a claim. The Heck Parties and the Forden Entities oppose

the motions to dismiss, alleging that this Court has personal jurisdiction over Cohen

under the Delaware long-arm statute and the Delaware limited liability company act

(the “LLC Act”) and over all the Cohen Parties through the conspiracy theory of

jurisdiction. The Heck Parties also request jurisdictional discovery. Because I grant

the motions to dismiss for lack of personal jurisdiction, I do not address any other

grounds for dismissal.

III.   ANALYSIS

       Under Delaware law, there are “two bedrock requirements for personal

jurisdiction: (1) a statutory basis for service of process; and (2) the requisite

‘minimum contacts’ with the forum to satisfy constitutional due process.”6 On a

Rule 12(b)(2) motion to dismiss, “the plaintiff bears the burden of showing a prima

facie basis for the Court’s exercise of personal jurisdiction over a nonresident

defendant . . . .”7 “[W]hen no evidentiary hearing has been held, the plaintiffs’




       same claims she asserted in this Court. That litigation proceeded through a full trial,
       and a jury entered a verdict in Cohen’s favor. As a result, Forden voluntarily
       dismissed her third-party complaint against the Cohen Parties. Oral Arg. Tr. 3.
6
       Fisk Ventures, LLC v. Segal, 2008 WL 1961156, at *6 (Del. Ch. May 7, 2008).
7
       Ross Hldg. & Mgmt. Co. v. Advance Realty Gp., LLC, 2010 WL 1838608, at *11
       (Del. Ch. Apr. 28, 2010).


                                              5
burden is a relatively light one.”8 “‘[T]he record is construed in the light most

favorable to the plaintiff,’ and the plaintiff need not rely solely on the allegations in

the complaint but may employ extra-pleading material as a supplement to establish

jurisdiction.”9 But, “[c]ourt[s] should exercise caution in extending jurisdiction over

nonresident defendants whose direct ties to Delaware are, at best, tenuous.”10

      The relevant sections of the Delaware long-arm statute11 grant specific

personal jurisdiction “over any nonresident, or a personal representative, who in

person or through an agent: [t]ransacts any business or performs any character of

work or service in the State” or “[c]auses tortious injury in the State by an act or

omission in this State . . . .”12 The Court of Chancery has held that the statute grants

personal jurisdiction to “the maximum extent possible under the due process

clause.”13 In order to exercise personal jurisdiction over a party under the due



8
      Cornerstone Techs., LLC v. Conrad, 2003 WL 1787959, at *3 (Del. Ch. Mar. 31,
      2003).
9
      Ross Hldg., 2010 WL 1838608, at *11 (quoting Cornerstone Techs., 2003 WL
1787959, at *3).
10
      Id. at *15.
11
      The Forden Entities do not identify which section of the Delaware long-arm statute
      provides jurisdiction in this case, and the Heck Parties make no arguments regarding
      the Delaware long-arm statute.
12
      10 Del. C. § 3104(c)(1), (3).
13
      Haisfield v. Cruver, 1994 WL 497868, at *3 (Del. Ch. Aug. 25, 1994).


                                           6
process clause without the party’s consent, “minimum contacts” are required with

the state of Delaware.14 A party’s ownership of interests in a Delaware entity alone

does not constitute sufficient minimum contacts for Delaware courts to exercise

personal jurisdiction.15

      The LLC Act contains an implied consent provision in 6 Del. C. § 18-109 that

allows Delaware courts to exercise personal jurisdiction over parties who manage

Delaware limited liability companies in actions “involving or relating to the

business” of the company.16 Section 18-109(a) describes two types of “manager[s]”

for personal jurisdiction purposes: (1) managers as defined in the operative limited

liability company agreement17 and (2) parties who “participate[] materially in the

management” of a Delaware limited liability company.18 The U.S. District Court

for the District of Delaware has held that alleged managers in charge of financial

and commercial functions for a limited liability company who act subject to the




14
      Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945).
15
      Fisk Ventures, LLC v. Segal, 2008 WL 1961156, at *7 (Del. Ch. May 7, 2008).
16
      6 Del. C. § 18-109(a).
17
      See id. § 18-101(10), cited in id. § 18-109(a)(i).
18
      Id. § 18-109(a)(ii).


                                             7
board’s authority do not “participate[] materially in the management” absent a

“control or decision-making role” in the company.19

      The Delaware Supreme Court has adopted the conspiracy theory of personal

jurisdiction and has held as follows:

             [A] conspirator who is absent from the forum state is
             subject to the jurisdiction of the court, assuming he is
             properly served under state law, if the plaintiff can make a
             factual showing that: (1) a conspiracy to defraud existed;
             (2) the defendant was a member of that conspiracy; (3) a
             substantial act or substantial effect in furtherance of the
             conspiracy occurred in the forum state; (4) the defendant
             knew or had reason to know of the act in the forum state
             or that acts outside the forum state would have an effect in
             the forum state; and (5) the act in, or effect on, the forum
             state was a direct and foreseeable result of the conduct in
             furtherance of the conspiracy.20

“[T]he conspiracy theory itself is not an independent basis for jurisdiction that

alleviates the need to establish a statutory hook in Section 3104.”21 The theory,

rather, “is based on the legal principle that one conspirator’s acts are attributable to

the other conspirators.”22




19
      Wakely Ltd. v. Ensotran, LLC, 2014 WL 1116968, at *5 (D. Del. Mar. 18, 2014).
20
      Istituto Bancario Italiano SpA v. Hunter Eng’g Co., 449 A.2d 210, 225 (Del. 1982).
21
      Virtus Capital L.P. v. Eastman Chem. Co., 2015 WL 580553, at *12 (Del. Ch. Feb.
      11, 2015).
22
      Id. (quoting Matthew v. Flakt Woods Gp. SA, 56 A.3d 1023, 1027 (Del. 2012))
      (internal quotation marks omitted).


                                           8
      A.     William Cohen

      The Forden Entities and the Heck Parties argue that Cohen is a manager of

Summetria under Section 18-109(a)(i) because he is an original member of the

Summetria board of directors, and as such, he possesses voting power.23 This

argument fails. Cohen is not a manager of Summetria under Section 18-109(a)(i)

because the Summetria LLC Agreement makes clear that Forden is the sole manager

of Summetria. The Summetria LLC Agreement states that Forden has the authority

to “manage, act for, or bind the Company.”24          Further, the Summetria LLC

Agreement provides that the other members “shall not take part in, or interfere in

any manner with, the management, conduct or control of the business and affairs of

the Company, and shall not have any right or authority to manage, act for or bind the

Company unless so authorized by the Managing Member.” 25 Section 8.10 of the

Summetria LLC Agreement, which establishes the board of directors, does not grant

the board any management authority other than the authority to set board members’

compensation.26 Thus, even assuming Cohen is an original member of the board of

directors with voting power, he still is not a manager under Section 18-109(a)(i)


23
      Forden Entities’ Compl. ¶ 12; Heck Parties’ Compl. ¶ 63.
24
      Summetria LLC Agreement ¶¶ 8.1, 8.6(a).
25
      Id. ¶ 8.1.
26
      Id. ¶ 8.10.


                                          9
because the Summetria board as a whole cannot manage the business and affairs of

Summetria under the Summetria LLC Agreement. Rather, only Forden can.27

      The third-party plaintiffs also argue that Cohen materially participated in the

management of Summetria under Section 18-109(a)(ii). They allege and provide

evidence28 that Cohen negotiated a distribution agreement for Arctic Ease,29

conveyed information to Summetria members about Summetria’s finances,30

arranged for Arctic Ease bridge financing (albeit unsuccessfully) through his

personal investment bankers at CSG,31 and discussed Arctic Ease products with

potential medical distributers in Indonesia, Japan, and Korea.32 These allegations

fail to show the “control or decision-making role”33 required for material

participation in the management of Summetria under Section 18-109(a)(ii).




27
      Id. ¶ 8.1.
28
      The Cohen Parties challenge the admissibility of the emails attached to the Heck
      Parties’ Answering Brief (Cohen Parties’ Heck Reply Br. 8-11), but because I hold
      that this Court lacks personal jurisdiction over the Cohen Parties, I need not reach
      that issue.
29
      Heck Parties’ Answering Br. Ex. A; Forden Entities’ Compl. ¶ 35.
30
      Heck Parties’ Compl. ¶ 54.
31
      Heck Parties’ Answering Br. Ex. C; Forden Entities’ Compl. ¶ 37.
32
      Heck Parties’ Answering Br. Ex. E; Forden Entities’ Compl. ¶ 39.
33
      Wakely Ltd. v. Ensotran, LLC, 2014 WL 1116968, at *5 (D. Del. Mar. 18, 2014).


                                           10
      The facts of Wakley Ltd. v. Ensotran LLC, a federal case in the District of

Delaware, are especially close to the facts in this case. In an opinion that thoroughly

examined Delaware Court of Chancery personal jurisdiction cases, the federal court

refused to exercise personal jurisdiction over two parties who performed high-level

services for a Delaware limited liability company. Roger Baar, the Vice President

of Business Development in that case, negotiated major agreements for Ensotran,

LLC’s largest project. The plaintiff alleged that Roger34 eventually took over the

day-to-day management of the company. Donna Baar, the Financial Controller in

that case, prepared the company’s financial statements and was the sole signatory on

the company bank account.35 But because Roger and Donna reported to the board

of directors and acted subject to the authority of the board, the court held that their

actions “fail[ed] to demonstrate the necessary control or decision-making role” to

satisfy the required material participation in the management of the company under

Section 18-109(a)(ii).36




34
      I use first names here for clarity without intending disrespect or familiarity.
35
      Wakely, 2014 WL 1116968, at *2-3.
36
      Id. at *5-6.


                                            11
      The Wakely court reviewed this Court’s opinions in Vichi v. Koninklijike

Philips Electronics N.V.37 and Phillips v. Hove38 in detail. The federal court

analogized Wakely to Vichi. In Vichi, the Court of Chancery did not exercise

personal jurisdiction because although defendant Ho executed notes for the entity

referred to as “Finance” and was involved in forming Finance, he was an employee

of Finance’s sole member and manager, International, and took the challenged

actions as an International representative. Ho thus did not participate materially in

the management of Finance.39 By analogy, Roger and Donna did not participate

materially in management because they were working primarily “at the direction of

Wakely and its principal, Elmer Yuen,” a member of the Ensotran, LLC, board.40

      Similarly, the Wakely court distinguished Hove. In Hove, the Court of

Chancery exercised personal jurisdiction in part because “the defendant’s own

testimony established that he ‘took over . . . in all respects’ the day-to-day operations

of the LLC and ‘effectively ran the business . . . .’”41 Hove “signed bankruptcy

petitions on behalf of the LLC, opened up a bank account for the LLC, and then



37
      2009 WL 4345724 (Del. Ch. Dec. 1, 2009).
38
      2011 WL 4404034 (Del. Ch. Sept. 22, 2011).
39
      Wakely, 2014 WL 1116968, at *4 (citing Vichi, 2009 WL 4345724, at *7).
40
      Id. at *5 (quoting third-party defendants’ argument in Wakely).
41
      Id. (quoting Hove, 2011 WL 4404034, at *22).


                                           12
chose to dismiss the bankruptcy proceedings.”42 The Wakely court distinguished

Hove and held that an email from Roger indicating that “[he] will be [the] primary

contact for the CNSE project(s)” did “not equate to Roger taking control of

Ensotran’s day-to-day operations.”43 The Wakely opinion then analyzed several

additional relevant Delaware personal jurisdiction cases and held that “[e]ven

accepting all well-pleaded allegations as true, these acts fail to demonstrate the

necessary control or decision-making role that has been found to satisfy the statutory

standard for personal jurisdiction.”44

      Cohen’s alleged conduct mirrors the facts of Wakely. Cohen purportedly

negotiated a distribution agreement for South and Central America on behalf of

Arctic Ease. In Wakely, Roger had the “sole responsibility to negotiate any sale, or


42
      Id. (citing Hove, 2011 WL 4404034, at *12-14).
43
      Id.
44
      Id. at *5 & n.7 (emphasis added) (citing Feeley v. NHAOCG, LLC, 2012 WL
966944, at *7 (Del. Ch. Mar. 20, 2012) (finding material participation in the
      management of an LLC where a member took actions within the exclusive authority
      of the Managing Member under the LLC agreement and told clients of the LLC that
      it was acting as the Managing Member); Fisk Ventures, LLC v. Segal, 2008 WL
1961156, at *7 (Del. Ch. May 7, 2008) (drawing a distinction between material
      participation in the management and merely conferring with one’s appointed
      representatives to the board of directors and finding that involvement in only one
      issue before the board did not constitute material participation in the LLC’s
      management); Cornerstone Techs., LLC v. Conrad, 2003 WL 1787959, at *11 &
      n.37 (Del. Ch. Mar. 31, 2003) (finding that a party was a manager under Section 18-
      109(a) where he maintained a large equity stake in the LLC, founded the LLC, and
      held himself out as the CEO of the LLC when the LLC agreement stated that the
      CEO was a manager)).


                                          13
licensing of any of the assets of Ensotran LLC, or the sale of Ensotran LLC or its

involvement in any joint ventures, subject to the decisions and instructions of the

board.”45 Cohen allegedly arranged for Arctic Ease bridge financing. In Wakely,

Donna had “complete oversight and management of the finances of Ensotran LLC,

subject to the decisions and instructions of the board.”46 The court did not exercise

personal jurisdiction over either Roger or Donna because their power was explicitly

subject to the power of the board of directors, and they lacked the requisite control

or decision-making role.47 Similarly, to the extent Cohen had any power, it was

subject to Forden’s decision-making authority under the Summetria LLC

Agreement.

      As additional evidence that Cohen materially participated in the Summetria

management, the Heck Parties asserted at oral argument and in their briefs that

Cohen usurped power from Forden and used it to fire Heck.48 Their complaint

actually alleges, however, that “Forden and Cohen removed [Heck],” and later the

complaint refers to “Forden’s termination of Heck.”49 Even taking all reasonable



45
      Id. at *2.
46
      Id.
47
      Id. at *5-6.
48
      Heck Parties’ Answering Br. 5; Oral Arg. Tr. 21.
49
      Heck Parties’ Compl. ¶¶ 35, 49.


                                          14
inferences in the Heck Parties’ favor, these allegations are not sufficient to suggest

that Cohen materially participated in management when Forden alone had the

authority to manage Summetria.           Any management power Cohen may have

exercised was subject to Forden’s control as the Managing Member.50

      The third-party plaintiffs also allege that Cohen insisted that Weinberger and

a CSG employee be added to the Summetria board of directors. Notably, however,

the third-party complaints do not allege that Weinberger or anyone associated with

CSG was ever added to the board.51 These facts do not indicate that Cohen usurped

management power from Forden.52




50
      The Heck Parties’ request for jurisdictional discovery is denied. Discovery is not
      appropriate so plaintiffs “can fish for a possible basis for this court’s jurisdiction.
      Before ordering personal jurisdiction discovery there must be at least ‘some
      indication that this particular defendant is amenable to suit in this forum.’” In re
      Am. Int’l Gp., Inc., 965 A.2d 763, 831 n.195 (Del. Ch. 2009) (quoting Hansen v.
      Neumueller GmbH, 163 F.R.D. 471, 475 (D. Del. 1995)). “Without a non-frivolous
      ground for personal jurisdiction, jurisdictional discovery is not appropriate.” Id.
      Additionally, the Heck Parties should have information about the extent of Cohen’s
      management without the help of discovery. Heck was originally in charge of the
      Arctic Ease manufacturing and packaging process (Heck Parties’ Compl. ¶ 19) and
      has access to his own files. Further, the Heck Parties referenced in their complaint
      and attached to their briefs several private emails among Cohen, Forden, and other
      parties that were obtained in the New Jersey litigation, which included full discovery
      and proceeded through trial.
51
      See also Oral Arg. Tr. 8.
52
      Because Cohen was not a “manager” under Section 18-109(a), I need not address
      the Forden Entities’ argument that Cohen’s actions “involv[ed] or relat[ed] to the
      business.” See 6 Del. C. § 18-109(a).


                                            15
      The Forden Entities further argue that this Court can exercise personal

jurisdiction over Cohen under Delaware’s long-arm statute.53 The Forden Entities’

complaint, however, does not allege facts regarding any act Cohen committed in

Delaware or any business Cohen transacted in Delaware, either personally or

through his agents.54 The only alleged connection Cohen has with Delaware is his

indirect ownership of a Delaware limited liability company interest. The Court,

therefore, cannot exercise jurisdiction over Cohen under the long-arm statute.

      B.     Mitchel Weinberger, Costar Partners, LLC, and Gawi, LLC

      The third-party complaints do not allege facts regarding any contact

Weinberger, Costar, and Gawi have had with Delaware or that any of them has

consented to personal jurisdiction in Delaware. The complaint also does not allege

that Weinberger manages a Delaware entity.55 At the hearing, the Forden Entities

argued that the Court should exercise personal jurisdiction over Weinberger under

the conspiracy theory of personal jurisdiction.56 The Heck Parties indicated that the




53
      Forden Entities’ Answering Br. 10-11.
54
      Cf. Cohen Aff. ¶¶ 3-7.
55
      Cf. Weinberger Aff. ¶¶ 3-8.
56
      Oral Arg. Tr. 36.


                                         16
basis for personal jurisdiction over Costar and Gawi also is the conspiracy theory of

jurisdiction.57

       Personal jurisdiction by conspiracy is not an independent basis for

jurisdiction. Rather it relies on the agency relationship inherent in a conspiracy and

a proper jurisdictional hook for at least one conspirator.58 Because neither Cohen

nor any other member of the alleged conspiracy is subject to personal jurisdiction in

this Court,59 the third-party complaints do not adequately allege that Weinberger,

Costar, or Gawi are subject to personal jurisdiction through the conspiracy theory.

III.   CONCLUSION

       For the foregoing reasons, the third-party defendants’ motions to dismiss the

Forden Entities’ third-party complaint and the Heck Parties’ third-party complaint

are GRANTED for lack of personal jurisdiction.

       IT IS SO ORDERED.




57
       Id. at 27.
58
       Virtus Capital L.P. v. Eastman Chem. Co., 2015 WL 580553, at *12 (Del. Ch. Feb.
       11, 2015).
59
       The third-party complaints do not make clear which parties are allegedly members
       of a conspiracy, but I assume the third-party plaintiffs mean to include all of the
       third-party defendants in the alleged conspiracy.


                                           17